Citation Nr: 1638384	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a right thumb disorder. 

4.  Entitlement to service connection for Meniere's disease. 

5.  Entitlement to service connection for a left ankle disorder. 

6.  Entitlement to service connection for a right ankle disorder. 

7.  Entitlement to service connection for gastritis, to include as secondary to service-connected disability. 

(The issues of entitlement to service connection for a vestibular disorder and entitlement to an increased rating for skin disability will be addressed in a separate decision.)

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1972 to January 1993. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from a March 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia.  In pertinent part of that rating decision, the RO denied service connection for a right knee disorder, bilateral ankle disorder, a right thumb disorder, a neck disorder, gastritis, and Meniere's disease.  The Veteran appealed the denial of his claims. 

As noted on the cover page, the Veteran's claims for entitlement to service connection for a vestibular disorder and entitlement to an increased evaluation for skin disability are the subject of a separate decision, as the Veteran's attorney has limited representation to the issues of increased rating for skin disability and service connection for peripheral vestibular disorder.  See 38 C.F.R. §§ 14.626, 14.631 (2015).  As such, separate decisions are required on the other issues.  

The issues of entitlement to service connection for a right ankle disorder and gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the Veteran's current right knee disorder, to include arthritis and status-post meniscectomy, had an onset until decades after his period of service, and the preponderance of the competent evidence is against a finding that otherwise related to his period of service, to include in-service right knee injury. 

2.  The preponderance of the competent evidence is against a finding that the Veteran's current chronic left ankle sprain is related to his period of service, to include in-service left ankle injury. 

3.  The preponderance of the competent evidence is against a finding that the Veteran's current right thumb disorder is related to his period of service, to include in-service right thumb injury.

4.  The competent medical evidence of record demonstrates that the Veteran's current neck disorder, degenerative disc disease, is likely related to his period of service. 

5.  There is no competent and credible evidence of a current diagnosis of Meniere's disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a right thumb disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for a neck disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for entitlement to service connection for Meniere's disease have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with proper notice regarding his claims of entitlement to service connection in an April 2007 letter prior to adjudication of the claims in the March 2008 rating decision. 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the available record includes service treatment records, service personnel records, post-service VA and private medical treatment reports, and the Veteran's own statements.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fair adjudication of the Veteran's claims.  

Pursuant to the Board's November 2012 remand directives, the Veteran was provided with VA examination in November 2014 in conjunction with his claims for service connection for right knee disorder, left ankle disorder, and Meniere's disease, and obtained a January 2015 VA medical opinion in conjunction with his claim for right thumb disorder.  In the examination report, the examiner identified the nature of the Veteran's claimed disorder and recorded the Veteran's reported history as well as the findings from clinical examination.  Each VA examiner provided a comprehensive statement in support of the medical conclusions on etiology of each identified disorder.  The Board finds that the medical opinions are adequate for adjudication purposes, and the adequacy of this medical opinion is discussed in further details below.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  The RO/AMC has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

2.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

 Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Right Knee, Right Thumb, and Left Ankle Disorders 

The Veteran seeks entitlement to service connection for a right knee, a right thumb, and left ankle disorders.  He contends that his current right knee, right thumb, and left ankle disorders first manifested during his period of service, and he has continued to experience problems with them since then. 

Service treatment records show that the Veteran sought treatment for right thumb injury, left ankle injury, and right knee problems during his period of service.  A December 1973 service treatment record shows that the Veteran injured his right thumb while playing basketball.  On clinical evaluation, there was evidence of swelling in the metatarsal phalangeal joint, and he was assessed with a sprained thumb.  Subsequent service treatment records do not show any further complaints of right thumb problems.  

In March 1984, the Veteran sought treatment for a left ankle inversion injury, with complaints of tenderness at the base of the fifth metatarsal phalangeal joint.  X-ray film was normal.  An October 1984 service treatment record shows that the Veteran presented with complaints of aching pain and popping sensation in his right knee for the past week, which has progressively worsened.  Clinical evaluation revealed the Veteran had pain with full range of motion in his right knee and tenderness along the lateral joint area.  He was assessed with lateral capsular inflammation.  He advised to take Motrin and use heat on his knee, and he should return in ten days if the problem persists.  None of the subsequent service treatment records show complaints of left ankle or right knee problems.  

On the Veteran's January 1993 examination prior to separation, his upper and lower extremities were evaluated as normal, and there was no indication of right thumb, left ankle or right knee problems.  In addition, an October 1993 VA general medical examination report, conducted within one year of the Veteran's separation from service, fails to show any right thumb, left ankle or right knee problems. 

Post-service medical records do not show complaints of right thumb, left ankle, or right knee problems until 2007.  A June 2007 VA treatment record shows complaints of left ankle pain which the Veteran reported had become increasingly worse over the past six months as well as his complaints of intermittent right thumb pain.  The Veteran sought braces for both his left ankle and right thumb to alleviate his symptoms.  While other 2007 VA treatment records do show complaints of left knee pain and the Veteran was provided with knee braces, the first specific reference for treatment of right knee problems does not come until 2013 when the Veteran was assessed with degenerative arthritis and meniscal tear in the right knee. 

The Veteran was afforded a VA examination in November 2014 in conjunction with his claims.  The report shows diagnoses of right meniscus tear, status-post meniscectomy and degenerative arthritis, and chronic left ankle sprain.  The Veteran reported he injured his right knee and left ankle playing organized sport activity.  With respect to his right knee, he reported that he was given medication and one week of light duty to treat his knee.  He reports that his knee has progressively worsened over the years, and he now has popping in his knee and difficulty with weightbearing, and he uses a cane for assistance with walking.  Concerning his left ankle, the Veteran reported that he had several ankle injuries throughout the course of his period of service and he self-treated with medication and ankle wraps.  He complained of constant aching pain, stiffness, and swelling in his ankle.  Based on a review of the record and finding from clinical evaluation, the VA examiner concluded that it was less likely that the Veteran's current right knee and left ankle disorders were related to his period of service, to include in-service knee and ankle injuries.  The VA examiner found that the Veteran's in-service right knee and left ankle injuries were only acute in nature, and there was no evidence of chronic disorder or chronicity of care for right knee or left ankle problems. 

In a January 2015 VA medical opinion report, the VA examiner concluded that the Veteran's current right thumb disorder was less likely than not related to his period of service, to include in-service injury.  The VA examiner stated his medical opinion was based on a review of the claims folder, including the 1973 service treatment record for right thumb injury.   The VA examiner noted that the Veteran's service records do not document ongoing treatment or chronic condition for right thumb.  

In this case, the medical evidence of record reflects that the Veteran has current diagnosed right knee, left ankle, and right thumb disorders.  See VA and private medical records, as well as November 2014 VA examination report.  Accordingly, element (1), current diagnosed disability, has been shown for each claim. 

With respect to in-service disease or injury, the record does not reflect that the Veteran was diagnosed with a chronic right knee, left ankle, and right thumb, to include arthritis, during service or shortly thereafter.  His service treatment records do show he sought treatment for right knee, left ankle, and right thumb injuries, but he was not diagnosed with chronic right knee, left ankle, or right thumb disorder during his period of service.  The lack of a chronic right knee, left ankle, and right thumb disorder during the Veteran's period of service, and the normal upper and lower extremities at separation are evidence against a finding that the Veteran sustained a chronic right knee, left ankle, or right thumb disorder during service.  Moreover, the 1993 VA general medical examination report does not show any indication of right knee, left ankle, or right thumb problems.  There is no medical evidence showing that the Veteran's current right knee, left ankle, or right thumb disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

While the service treatment records do not demonstrate an in-service chronic disease, the Veteran did seek treatment for right knee, left ankle, and right thumb problems.  Moreover, the Veteran has provided competent lay testimony that he first experienced right knee, left ankle, and right thumb problems in service.  The competent medical and lay evidence of record supports element (2) in-service injury. 

The remaining question on appeal is whether the competent evidence of record demonstrates element (3) a medical nexus between the current diagnosed disorders and his in-service complaints.  Here, the only medical opinions weight against the Veteran's right knee, left ankle, and right thumb disorders.  In the November 2014 VA examination report, the VA examiner opined that it was less likely as not that the Veteran's current right knee and left ankle disorders were caused by or related to his period of military service, to include his in-service injuries, and in the January 2015 VA medical opinion report, the VA examiner concluded it was less likely as not that the Veteran's current right thumb disorder was caused by or related to his period of military service, to include his in-service injury.  The VA examiners observed that no chronic right knee, left ankle or right thumb disorder was shown in service or within the first year after separation.  The VA examiners supported their medical conclusions by providing medical statements that reflected consideration of the medical evidence and the Veteran's lay statements. 

The record presents no competent medical opinion in favor of the claims. 

The Board acknowledges that service connection can also be awarded based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record shows that the Veteran has a current diagnosis of degenerative arthritis (a chronic disease) in his right knee.  The Board finds the Veteran is competent to attest to his observations when his right knee problems first began and the continuity of similar symptoms since then. 38 C.F.R. § 3.159(a)(2). 

While the medical evidence supports the Veteran's lay statements that he experienced right knee problems during his period of service, post-service treatment records do not show that he sought treatment for chronic right knee problems until 2013, which comes more than two decades after his separation from service.  The record does not demonstrate continuity of treatment for right knee problems since service.  Moreover, the November 2014 VA examiner concluded that it was less likely that the Veteran's current right knee disorder was related to his period of service.  The Board finds that the VA examiner's medical opinion is more persuasive in this matter. 

The Board has considered the Veteran's assertions that his current diagnosed disorders are related to his period of service.  Although the Veteran is competent to attest to the onset and symptomatology he experiences, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic medicine so as to be able to provide an etiology between his current disorders and his period of service through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Rather, the only competent medical opinions of record come from the VA examiners, and their opinions weigh heavily against the Veteran's claims. 

In sum, the weight of the evidence is against a finding that the Veteran's current right knee, left ankle, and right thumb disorders are related to service.  Even though the Board cannot ignore lay evidence of continuity of right knee, left ankle, and right thumb problems since service, the Board finds that the VA examiners' medical opinions carry more weight against the claims.  The preponderance of the medical evidence is against a finding that any current diagnosed right knee, left ankle, and right thumb are etiologically related to the Veteran's period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.

Neck Disorder

The Veteran seeks entitlement to service connection for a neck disorder.  He contends that he has a current neck disorder that is a result of his period of service.  

Notably, the post-service VA and private treatment records as well as the November 2014 VA examination report show that the Veteran has current diagnosis of degenerative disc disease in his cervical spine.  In addition, the Veteran's service treatment record shows that he sought treatment for complaints of neck pain in February 1977 and February 1988.  He was assessed with muscle strain.  Although the Veteran's spine was evaluated as normal at the time of his separation from service, the Veteran has provided lay testimony that he has experienced neck problems since his period of service.   Accordingly, element (1) current disability, and element (2) in-service injury, have been shown. 

The remaining question on appeal is whether the competent evidence demonstrates element (3), that the Veteran's current neck disorder is medically related to his in-service injury.  Here, the Board finds that after resolving any doubt in the Veteran's favor, the competent evidence of record does support such a finding. 

The Veteran has submitted a June 2007 private medical statement, in which the Veteran's treating physician concluded that the Veteran's current degenerative disc disease of the cervical spine developed as result of his period of service.  It was noted that his service treatment records show the Veteran sought treatment for neck complaints and he has had chronic neck pain and stiffness.  The private physician concluded that it was more likely than not that the Veteran's current cervical spine disorder first manifested during his period of service. 

The Board has also considered the negative medical nexus opinion provided by the VA examiner in the November 2014 VA medical opinion report.  The VA examiner concluded that it was less likely than not that the Veteran's current neck disorder was incurred during or is otherwise related to his military service. 

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  The positive medical opinion and the negative VA medical opinion are each supported by a review of the relevant medical records, a pertinent reported history, clinical findings and a full rationale.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  The Board finds that the medical nexus opinions in this case are at least in equipoise. 

Thus, the Board concludes that there is a reasonable doubt as to whether the Veteran's current neck disorder is related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102.

Meniere's Disease 

The Veteran asserts that he currently has Meniere's disease which is related to active duty service.

Although the Veteran's service treatment records reflect complaints of dizziness and fainting spells, his service treatment records do not reflect diagnosis of Meniere's disease.   In addition, the post-service treatment records in evidence do not reflect a diagnosis of Meniere's disease.  The Board acknowledges the Veteran's statements that he has sought treatment for symptoms of dizziness, and he believes that his symptoms are result of Meniere's disease.  The Board also acknowledges that the Veteran is competent to report his observable symptomatology.  However, he lacks the medical expertise to conclude that his symptoms are manifestations of Meniere's disease.  Moreover, the November 2014 VA examiner found that the Veteran's symptoms of dizziness were associated with his diagnosed peripheral vestibular disorder (which is addressed in a separation decision), and the examiner did not find that the clinical evidence supported a diagnosis of Meniere's disease. 

For these reasons, the Board finds that competent evidence of current Meniere's disease disability is not shown.  Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Veteran's claim for entitlement to service connection for Meniere's disease must be denied. 


ORDER

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a right thumb disorder is denied. 

Entitlement to service connection for a left ankle disorder is denied. 

Entitlement to service connection for a neck disorder is granted. 

Entitlement to service connection for Meniere's disease is denied.  




REMAND

The Veteran seeks entitlement to service connection for a right ankle disorder as well as entitlement to service connection for gastritis, to include as secondary to service-connected disability.  Based on a review of the claims folder, the Board finds that additional development is needed to ensure compliance with the prior November 2012 remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the November 2012 remand, the Board instructed that the Veteran should be afforded with VA examinations to determine the nature and etiology of his claimed right ankle disorder and gastritis.  The VA examiner was specifically asked to consider the Veteran's in-service treatment for right ankle injuries in November 1973 and December 1973, and to address whether the Veteran's gastritis was secondary to his service-connected disabilities, to include anti-inflammatories used to treat his musculoskeletal disabilities.  

The record now contains the report of a November 2014 VA examination.  However, the VA examiner stated that there was no evidence of right ankle injury in the Veteran's service treatment records when he concluded that it was less likely than not that his current chronic right ankle sprain was related to his period of service.  In addition, the VA examiner completely failed to address whether the Veteran's gastritis was secondary to his service-connected disabilities.  Accordingly, because November 2014 VA medical opinions do not substantially complied with the Board's 2012 remand directives, a remand is needed.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the claims folder to be returned to the November 2014 VA examiner in order to provide an addendum medical statement that addresses the etiology of the Veteran's right ankle disorder.  The claims file and a copy of this Remand must be made available to the examiner.  If the November 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran's right ankle is left to the discretion of the clinician selected to write the addendum opinion. 

The VA examiner should review the record, and answers to the following: is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current right ankle disorder is etiologically related to his period of service.  In addressing this question, the examiner should specifically comment on the November 1973 and December 1973 reports of a twisted right ankle, which have been identified in the service treatment record folders. 

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made.

2. Arrange for the claims folder to be returned to the November 2014 VA examiner in order to provide an addendum medical statement that addresses whether the Veteran's gastritis is secondary to his service-connected disabilities.  The claims file and a copy of this Remand must be made available to the examiner.  If the November 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion. 

The VA examiner should review the record, and answers to the following: 

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has gastritis or another gastrointestinal disability that is proximately due to, OR, alternatively, aggravated by the Veteran's service-connected anxiety disorder.  If it is determined that the Veteran's gastritis is aggravated by his anxiety disorder, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has gastritis or another gastrointestinal disability that is proximately due to, OR, alternatively, aggravated by the use of anti-inflammatory medication to treat his service-connected musculoskeletal disabilities.  If it is determined that the Veteran's gastritis is aggravated by this treatment, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


